internal_revenue_service director exempt_organizations department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure release number release date date legend c s t dear by letter dated december in the amount of requirements of sec_4942 qualifying_distribution under sec_4942 dollar_figures for the taxable_year ending date meets the you requested a ruling that a set-aside b i and accordingly constitutes a facts you are a corporation formed under the laws of the state of c exempt from federal_income_tax under sec_501l c private non-operating foundation under sec_509 of the code and classified as a a matching grant pledged to you wish to set_aside dollar_figures for the purpose of to stimulate public contributions for d’s project e project e will build a complex of rubberized artificial turf baseball softball fields where physically and developmentally handicapped children can participate in the sports programs of f under sec_501 constructed on land leased from the municipality of g is opening in d and f are publicly supported organizations exempt the fields will be dollar_figuret and construction is expected to begin after date with the complex of the internal_revenue_code the estimated cost d no additions to the set-aside for this project are contemplated h b law sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 b other than any contribution to by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b ii b any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any a of the code provides that sec_4942 beginning on or after january project within one or more purposes of sec_170 b may be treated as sec_4942 g b a qualifying_distribution if the amount meets the requirements of an amount set_aside for a specific for all taxable years b i of the code provides that an amount set_aside for sec_4942 a specific project may be treated as time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test at the sec_53 a -3 a amount set_aside within the meaning of paragraph b iii defines as a qualifying_distribution any of sec_3 in which such amounts are set_aside of the code may be treated as qualifying distributions for the but not in the tax_year in sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c b tax_year s which actually paid paragraph b are satisfied the requirements of paragraph b if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it suitability test of sec_53_4942_a_-3 or satisfies the cash distribution test if the requirements of sec_4942 the set-aside otherwise meets the is set_aside and the foundation are satisfied and ii i or sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of matching-grant program a sec_53 a -3 b i provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside in revrul_77_7 1977_1_cb_354 defined in sec_53_4942_a_-3 of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside the term specific project as analysis you have sought timely approval of your set-aside of income in accordance with sec_53 a -3 b i of the regulations your proposed set-aside will be used to as required by sec_4942 a b accomplish purposes described in sec_170 b for the construction of an a specialized sport facility for the use physically and developmentally handicapped children of the code and sec_53 a - of the code namely the funds set_aside will be disbursed to project which i sec_53 a -3 b namely a building project undertaken by a public charity revrul_77_7 holds that a building project undertaken by a public charity is a specific project within the meaning of section a public charity earmarked for a a specific project you have credibly represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 b i of the code and sec_53_4942_a_-3 of the regulations your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds in the language used by sec_53_4942_a_-3 of the regulations your specific project is one in which relatively long-term grants or expenditures must be made where grants are made as part of aside will allow you to retain control_over the matching funds in order to ensure funding is received from other sources construction progresses as planned and that the funds disbursed are used solely for project purposes a matching-grant program the set- your project therefore satisfies the suitability test as set forth in sec_4942 regulations b i of the code and sec_53 a -3 b of the ruling based on the foregoing the set-aside of december accordingly constitutes a qualifying_distribution under sec_4942 meets the requirements of sec_4942 dollar_figures for the taxable_year ending b i and we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as pledge or obligation to be paid at amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53 a -2 d of the regulations a future date or dates further the a this ruling is based on the understanding there will be no material changes in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing is based this ruling letter is directed only to the organizations that requested them sec_6110 cited as precedent of the code provides that they may not be used or please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
